Citation Nr: 0639461	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hearing loss.

2.  Entitlement to an effective date earlier than January 24, 
2000, for service connection of hearing loss.

3.  Entitlement to an effective date earlier than January 24, 
2000, for service connection of chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

In January 2002, the RO held that service connection for 
hearing loss was warranted, effective February 16, 2000, and 
assigned a 10 percent disability rating.  In June 2002, the 
RO assigned an earlier effective date of January 24, 2000, 
for service connection of hearing loss.  The RO also held 
that service connection for chloracne was warranted, 
effective January 24, 2000, and assigned a 10 percent 
disability rating.

In September 2006, the veteran alleged that his service-
connected disabilities of hearing loss, chloracne, and PTSD 
had worsened.  Accordingly, the matters of entitlement to 
increased disability ratings for chloracne and PTSD are 
referred to the RO for any appropriate development.

The issue of entitlement to a disability rating in excess of 
10 percent for hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1995, the veteran submitted a claims of 
service connection for hearing loss and chloracne.

2.  In a January 1996 rating decision, the RO denied 
entitlement to service connection for hearing loss and 
chloracne.
3.  The veteran was duly notified of the January 1996 rating 
decision and his procedural and appellate rights in a January 
24, 1996, letter.  The veteran did not submit any written 
statement which could be interpreted as a notice of 
disagreement with the January 1996 rating decision during the 
one-year period following notice of that decision.

4.  In May 1996, the veteran resubmitted his claims of 
service connection for hearing loss and chloracne.

5.  In an October 1996 rating decision, the RO denied 
entitlement to service connection for hearing loss and 
chloracne.

6.  The veteran was duly notified of the October 1996 rating 
decision and his procedural and appellate rights in an 
October 22, 1996, letter.  The veteran did not submit any 
written statement which could be interpreted as a notice of 
disagreement with the October 1996 rating decision during the 
one-year period following notice of that decision.

7.  In February 1998, the veteran resubmitted his claims for 
service connection for hearing loss and chloracne.  The 
veteran did not submit any additional evidence.

8.  In a letter dated February 20, 1998, the veteran was 
informed that he needed to submit new and material evidence.  
The veteran did not respond to the February 1998 letter.

9.  On January 24, 2000, the RO received an inquiry from a 
member of Congress regarding the veteran's claims.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 24, 2000, for the grant of service connection of 
hearing loss and chloracne.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2002, January 2004, and May 2005 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2002, January 2004, and May 2005 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains a February 2006 supplemental 
statement of the case following the May 2005 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical and personnel 
records, VA outpatient reports, private treatment records 
Good Sheppard Community Hospital, and VA examination reports 
dated in September 2001, April 2002, May 2005, and June 2005.    

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Analysis

An unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 19.129(a).  In order to reopen a claim for service 
connection there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2006).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2006).  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2006).  Specifically, the 
effective date of an award of disability compensation based 
upon the submission of new and material evidence other than 
service department records received after final disallowance 
will be the date of receipt of the new claim or the date that 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2006).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2005).  Any communication or action, 
however, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

The veteran's original claim for service connection for 
hearing loss and chloracne were denied by means of a January 
1996 rating decision.  The veteran failed to report for his 
scheduled VA examinations in December 1995.  The RO denied 
the claims on the basis that there was no evidence of chronic 
disability subject to service connection.  The veteran was 
duly notified of the decision and his procedural and 
appellate rights by a letter dated January 24, 1996.  In the 
year following the notification of his denial, the veteran 
did not initiate an appeal; rather, he attempted to reopen 
his claims for service connection, in May 1996.  The veteran 
failed to report for his scheduled VA examinations in 
September 1996.  The RO denied the claims and the veteran was 
duly notified of the decision and his procedural and 
appellate rights by a letter dated October 22, 1996.  In the 
year following the notification of his denial, the veteran 
did not initiate an appeal.  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final. 38 U.S.C.A. § 
7105(c).  A finally adjudicated claim is one that has become 
final by the expiration of one year after the date of notice 
of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  Accordingly, the January 1996 and October 
1996 rating decisions became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 19.129, 19.192.  Thus, the effective date 
to be assigned in this case shall be the date of receipt of 
the veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2006).

In February 1998, the veteran again attempted to reopen his 
claims of entitlement to service connection for hearing loss 
and chloracne.  The veteran, however, did not submit any 
evidence in order to substantiate his claim and did not 
respond to the RO's request for additional evidence, dated 
February 20, 1998.  The Board finds that the veteran's 
application to reopen his claims for service connection for 
hearing loss and chloracne in February 1998, were abandoned 
as he failed to take any actions to prosecute his claim 
within one year from receipt of the RO's February 20, 1998, 
letter notifying him of the evidence needed to complete his 
application. 38 C.F.R. § 3.158 (1995).  See McColley v. West, 
13 Vet. App. 553 (2000); Wamhoff v. Brown, 8 Vet. App. 517, 
520 (1996).  Accordingly, an earlier effective date can be no 
earlier than the date of the filing of a new claim. 

On January 24, 2000, the RO received an inquiry from Senator 
Gordon H. Smith regarding the veteran's claim.  On February 
16, 2000, the RO received an inquiry from Senator Ron Wyden 
regarding the veteran's claims.  In their communications, 
Senator Smith and Senator Wyden forwarded a letter from the 
veteran regarding his claims for compensation.  The RO 
construed these communication as a claim to reopen.  It is 
noted that from February 20, 1998, to January 24, 2000, there 
were no interim communications of record.  

In January 2002, the RO held that service connection was 
warranted for hearing loss and assigned an effective date of 
February 16, 2000, the date of receipt of Senator Wyden's 
inquiry.  In June 2002, the RO held that service connection 
was warranted for chloracne.  At that time, the RO also held 
that award of service connection for hearing loss and 
chloracne was effective as of January 24, 2000, the date of 
receipt of the first congressional inquiry. 

The effective date of a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  See also, 38 
C.F.R. § 3.400(q)(1)(ii) (2004).  In the present case, the 
veteran's informal claims for service connection for hearing 
loss and chloracne were received on January 24, 2000.  Until 
the September 2001 and April 2002 VA examination reports, 
there was no medical of evidence of record that established 
that the veteran's hearing loss and chloracne were related to 
service.  In September 2001, a VA examiner diagnosed the 
veteran as having hearing loss "more likely than not" 
related to noise exposure.  In April 2002, a VA examiner 
diagnosed the veteran as having chloracne and opined that it 
was due to herbicide exposure. 

Additionally, there is nothing in the record subsequent to 
the final February 1998 rating action and prior to the 
January 24, 2000, claim to reopen, which could be construed 
as an informal claim to reopen or of entitlement to service 
connection or that the veteran perceived that his claims were 
still on appeal.  This is evidenced by his own letters to 
Senators Smith and Wyden.  The veteran states that "all I 
want is the right to refile my disability claim for hearing 
loss;" that he wants his claim reopened; and that he has 
decided to give it one more shot.  The RO granted service-
connected benefits based on the date of receipt of the 
congressional inquiry (January 24, 2000) and applicable 
regulations.  Based on the foregoing, the Board concludes 
that January 24, 2000, is the correct date of claim.  Per VA 
regulations, the effective date can be no earlier than the 
date of claim to reopen.  See 38 C.F.R. § 3.400.

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).



ORDER

An effective date earlier than January 24, 2000, for service 
connection of hearing loss and chloracne is denied.




REMAND

In September 2006, the veteran alleged that his hearing loss 
disability had worsened since the June 2005 VA examination 
and was affecting his employment.  Accordingly, the RO should 
schedule the veteran for an additional VA examination.

To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to the claim and to ensure due 
process of law, the case is remanded for the following 
actions:

1.  The RO should schedule the veteran 
for an audiological examination to 
determine the current severity of his 
bilateral hearing loss.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  

2.  Then, the RO should readjudicate the 
veteran's increased rating claim for 
hearing loss.  The RO should consider any 
new evidence added to the claims file.  
If the determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him and his 
representative a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


